 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                Case No. 1:21-cv-00231-DAD-SAB

12                     Plaintiff,                  ORDER DISCHARGING ORDER REQUIRING
                                                   PLAINTIFF TO SHOW CAUSE WHY
13          v.                                     MONETARY SANCTIONS OF $100 PER DAY
                                                   SHOULD NOT ISSUE FOR FAILURE TO
14   HANFORD MALL 2020 LLC, et al.,                COMPLY WITH COURT ORDER

15                     Defendants.                 (ECF Nos. 11, 12)

16

17          Plaintiff George Avalos filed this action pursuant to the Americans with Disabilities Act,

18   42 U.S.C. § 12181 et seq., on February 22, 2021. On March 22, 2021, Plaintiff returned a proof

19   of service showing that Defendant Hanford Mall 2020 LLC had been served by substitute service

20   on March 9, 2021, with a copy of the summons and complaint mailed on March 9, 2021. On

21   March 24, 2021, a first amended complaint was filed adding Defendant Apple Mid Cal II LLC as

22   a defendant.

23          On April 20, 2021, an order was filed requiring Plaintiff to file notice of the status of the

24   action as no answer to the first amended complaint had been filed by Defendant Hanford Mall

25   2020 LLC and proof of service had not been filed for Defendant Apple Mid Cal II LLC and proof

26   of service on Defendant Apple Mid Cal II was filed. Plaintiff did not respond to the April 20,

27   2021 order to show cause. So on April 29, 2021, an order issued requiring Plaintiff to show cause

28   why monetary sanctions of $100.00 per day should not issue for the failure to comply with the
                                                     1
 1   April 2021 order. Plaintiff filed a response to the order to show cause and a status report on April

 2   30, 2021.

 3          Plaintiff’s response states that the failure to respond was due to a calendaring error, was

 4   simple oversight, and was inadvertent. However, as discussed in the order to show cause, this is

 5   not the first time that this Court has been required to address Plaintiff’s failure to comply with its

 6   orders. See Avalos v. East Africa Humanitarian Organization Properties, Inc., No. 1:20-cv-

 7   01605-DAD-SAB (E.D. Cal. Feb. 4, 2021) (order to show cause for failure to comply with court

 8   order); Avalos v. Franco De Pizano, No. 1:20-cv-01571-DAD-SAB (E.D. Cal. March 2, 2021)

 9   (same); Avalos v. Mascot LLC, No. 1:20-cv-01739-DAD-SAB (E.D. Cal. March 16, 2021)

10   (same). Despite similar instances which counsel attributes to the same error, it appears that no

11   efforts have been made to correct the calendaring errors that are occurring.

12          The Court shall discharge the order to show cause without the issuance of sanctions at this

13   time. However, this order shall serve as notice to counsel that any further such failures to respond

14   in this or other cases will result in the imposition of $100.00 per day for each day that any

15   required response is late. Further, the Court will not excuse any further such failures based upon

16   the excuse that there was a calendaring error and the failure to respond was inadvertent. At this

17   time, counsel has had sufficient notice that a problem exists and the Court will expect that

18   procedures have been set in place to correct the calendaring problem within the office.

19          Plaintiff states that he has been in contact with counsel for both defendants. Pursuant to

20   Rule 12 of the Federal Rules of Civil Procedure, a defendant must serve an answer within twenty-
21   one days after being served with the summons and complaint or within sixty days after a request

22   for a waiver was sent. Fed. R. Civ. P. 12(a)(1). Additionally, the Local Rules of the Eastern

23   District of California provide that “an initial stipulation extending time for no more than twenty-

24   eight (28) days to respond to a complaint, cross-claim or counterclaim, or to respond to

25   interrogatories, requests for admissions, or requests for production of documents may be filed

26   without approval of the Court if the stipulation is signed on behalf of all parties who have
27   appeared in the action and are affected by the stipulation.” L.R. 144(a).

28          Here, Plaintiff returned a proof of service demonstrating that Defendant Hanford Mall
                                                    2
 1   2020 LLC was served on March 9, 2021, by service on the agent of process and a copy was

 2   mailed on March 11, 2021. Defendant Apple Mid Cal II LLC was served on April 1, 2021. More

 3   than twenty-one days have passed and no responsive pleading nor a stipulation to extend time for

 4   a responsive pleading have been filed.

 5            Accordingly, IT IS HEREBY ORDERED that:

 6            1.      The April 29, 2021 order to show cause is DISCHARGED;

 7            2.      If no stipulation for an extension of time to file a responsive pleading or

 8                    responsive pleading is filed within ten (10) days from the date of entry of this

 9                    order, Plaintiff shall file a request for entry of default; and

10            3.      The failure to comply with this order may result in the issuance of sanctions up to

11                    and including the dismissal of this action for failure to comply.

12
     IT IS SO ORDERED.
13

14   Dated:        May 3, 2021
                                                              UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
